Citation Nr: 0415127	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine, with back 
pain and removal of the coccyx.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel






INTRODUCTION

The appellant had active military service from September 1971 
to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Denver, Colorado (RO).                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

By a September 1976 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
the removal of the coccyx, with back pain.  At that time, the 
RO stated that according to the appellant's service medical 
records, in August 1973, the appellant slipped on ice, fell, 
and hurt his tailbone, which resulted in a coccygectomy in 
June 1974.  Thus, the RO assigned a 10 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5298 for the 
appellant's service-connected post-operative residuals of a 
coccygectomy, with back pain, effective from July 21, 1976.   

In an October 2002 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine.  At that 
time, the RO concluded that the evidence of record showed 
that the appellant's current degenerative disc disease of the 
lumbosacral spine was related to his in-service fall.  
Therefore, the RO recharacterized the appellant's 
service-connected removal of the coccyx, with back pain, as 
degenerative disc disease of the lumbosacral spine, with back 
pain and removal of the coccyx.  In addition, the RO 
increased the disability rating for the appellant's service-
connected low back disability from 10 percent to 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5295, 
effective from June 4, 2001.  In regard to the assignment of 
the 20 percent disability rating, the RO noted that the 
evidence did not show that the appellant's symptoms and 
diagnoses of his service-connected low back disability met 
the criteria for an evaluation in excess of 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 (limitation of 
lumbar motion), 5293 (intervertebral disc syndrome), or 5295 
(lumbosacral strain).  

In light of the above, given that the criteria for rating 
intervertebral disc syndrome, Diagnostic Code 5293, is 
applicable in the appellant's case, the Board observes that 
effective September 23, 2002, the regulation governing the 
evaluation of intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, was revised.  See 67 Fed. Reg. 
54,345-54,349 (2002).  The RO correctly advised the appellant 
of the change in the rating criteria in its September 2003 
statement of the case.  Nevertheless, the Board observes that 
effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a, were amended by VA, including the criteria for 
rating intervertebral disc syndrome and lumbosacral strain.  
See 68 Fed. Reg. 51,454 (2003).  In this case, the new 
regulatory criteria used for the evaluation of diseases and 
injuries of the spine have not yet been provided to the 
appellant.  In addition, given that VA must apply the old 
criteria prior to the effective date of the new regulation, 
the Board finds that the appellant should be specifically 
advised by the RO of the new and the old criteria for rating 
spine disabilities.  See 38 U.S.C.A. § 5110(g) (West 2002); 
see also Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Moreover, the appellant should be 
afforded a new VA examination which evaluates his 
symptomatology in terms pertinent to the rating criteria that 
were in effect when he filed his claim, as well as the rating 
criteria as amended two times during the pendency of his 
appeal.  See 38 C.F.R. § 4.71a (2002); 68 Fed. Reg. 51,454 
(2003).   

Accordingly, this case is remanded for the following actions:  

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected degenerative disc 
disease of the lumbosacral spine, with 
back pain and removal of the coccyx, in 
recent years.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include 
outpatient treatment records from the 
Cheyenne VA Medical Center (VAMC), from 
September 2003 to the present.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant and his representative must 
then be given an opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:   

(A) a VA neurological examination to 
determine the severity of the appellant's 
service-connected degenerative disc 
disease of the lumbosacral spine, with 
back pain and removal of the coccyx.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
appellant's VA fee based examination 
report, dated in June 2002.  All 
indicated testing should be conducted.   

In regard to the appellant's service-
connected degenerative disc disease of 
the lumbosacral spine, with back pain and 
removal of the coccyx, the examiner 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  It is further requested 
that the examiner specifically report the 
absence or presence, to include severity 
and frequency, of any symptoms compatible 
with any neuropathy with characteristic 
pain, demonstrable muscle spasm, or other 
neurological findings appropriate to the 
site of any affected vertebral disc.  The 
examiner should then identify any 
nerve(s) affected by the appellant's 
service-connected low back disability, 
and indicate whether the neurologic 
disability caused by the appellant's 
service-connected low back problem is 
best described as mild, moderate, severe, 
or pronounced.  The examiner should also 
indicate the frequency and duration of 
incapacitating episodes and attacks over 
the past 12 months.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  For each nerve affected, 
the examiner should indicate whether the 
appellant has complete paralysis, or 
mild, moderate, or severe incomplete 
paralysis, neuralgia, or neuritis.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.    

(B) a VA orthopedic examination to 
determine the current severity of the 
appellant's service-connected 
degenerative disc disease of the 
lumbosacral spine, with back pain and 
removal of the coccyx.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's VA fee based 
examination report, dated in June 2002.  
All indicated testing should be 
conducted, and current X-rays of the low 
back should be obtained.  

In regard to the appellant's service-
connected degenerative disc disease of 
the lumbosacral spine, with back pain and 
removal of the coccyx, the examiner 
should conduct a thorough orthopedic 
examination of the lumbosacral spine.  
The orthopedic examiner should conduct 
range of motion studies on the 
lumbosacral spine, to specifically 
include forward flexion, extension, left 
and right lateral flexion, and left and 
right lateral rotation.  The examiner 
should note that for VA compensation 
purposes, unfavorable ankylosis is a 
condition in which the entire cervical 
spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  

The examiner should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the orthopedic examiner should 
indicate the degree of motion at which 
such pain begins.  

Then, after reviewing the appellant's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion as to the extent to which the 
appellant experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc.  
Objective evidence of loss of functional 
use can include the presence or absence 
of muscle atrophy and/or the presence or 
absence of changes in the skin indicative 
of disuse due to the service-connected 
back disorder.  In addition, the examiner 
should provide an opinion as to whether 
the appellant's service-connected low 
back disability, including any noted 
tenderness, pain on use, weakness, excess 
fatigability, and/or coordination, 
results in an overall disability picture 
which is best equated with moderate, 
severe, or pronounced intervertebral disc 
disease.  The examiner should also 
provide an opinion on whether the 
appellant's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
low back pathology.  A complete rationale 
for all opinions should be provided.  Any 
report prepared should be typed.  

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports address all actions 
requested.  If they do not, they must be 
returned to the examiner(s) for 
corrective action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  
Specifically, the RO should consider the 
newly enacted provisions of 38 C.F.R. 
§ 4.71a, pertaining to the evaluation of 
diseases and injuries of the spine.  See 
68 Fed. Reg. 51,454 (2003).  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case, to 
include the revised rating criteria and 
the application of the facts thereto, and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


